Exhibit 10.16
 
AGREEMENT TO TERMINATE VOTING RIGHTS PROXY AGREEMENT


THIS AGREEMENT TO TERMINATE VOTING RIGHTS PROXY AGREEMENT (this “Agreement”) is
made and entered into as of September 27, 2011, by and among Qiyang County
Xiangmei Food Technical Research and Development Co., Ltd., a company
incorporated under the laws of the People’s Republic of China (“PRC”) (“WFOE”);
Hunan Xiangmei Food Co., Ltd., a limited liability company organized under the
laws of the PRC (“Hunan Xiangmei”) and the shareholder holding 100% of the
issued and outstanding equity interests of Hunan Xiangmei (the “Shareholder”,
with WFOE and Hunan Xiangmei collectively referred to as the “Parties”).
 
RECITALS:
 
WHEREAS, reference is made to that certain Voting Rights Proxy Agreement dated
as of December 23, 2010 (the “Proxy Agreement”), by and among WFOE and the
Shareholder;


WHEREAS, WFOE, Hunan Xiangmei and the Shareholder desire to terminate the Proxy
Agreement;


NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
agreements herein contained and for other good and valuable consideration, the
parties hereto agree as follows:


A.           TERMINATION.


(1)           Each of WFOE, Hunan Xiangmei and the Shareholder hereby  agree to
terminate Proxy Agreement.
 
B.           GOVERNING LAW.  This Agreement shall be governed and construed
under the laws of the People’s Republic of China, and shall be binding on and
shall inure to the benefit of the parties and their respective successors and
permitted assigns.
 
C.           COUNTERPARTS.  This Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which together
shall constitute one instrument. A facsimile or other electronic transmission of
this signed Amendment  shall be legal and binding on all parties hereto.




[Remainder of page left blank intentionally.]
 
 
1

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first set forth above.
 
WFOE:


Qiyang County Xiangmei Food Technical Research and Development Co., Ltd.


By: /s/ ZHOU,
Taiping                                                                                          
Name: ZHOU, Taiping
Title:   Executive Director




Hunan Xiangmei :


Hunan Xiangmei Food Co, Ltd.




By: /s/ ZHOU, Taiping            
Name: ZHOU, Taiping
Title:   Executive Director


Shareholder:




By: /s/ ZHOU, Taiping                                          
Name: ZHOU, Taiping
Owns 100% of Hunan Xiangmei






2

--------------------------------------------------------------------------------



